DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending in the present application, with claims 1, 15, and 20 being independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 September 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “receive a user selection of a particular liner from among a plurality of liner options for a virtual swimming pool.” It is not immediately clear given the plane and ordinary meaning of the words a) if the use of the word particular in the context of the claims is supposed to add additional weight to the claim language – such as for example, the user is selects a particular liner as opposed to the user selecting a liner and/or b) if the relationship between the liner the user selects and the plurality of liner options that are 
Claims 15 and 20 recite substantially similar subject matter as to that of claim 1 and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 1.
Claims 2, 3, 7, 9, 14-16, 18, and 20 recite similar language with respect to particular and are accordingly also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claim 1.
Claims depending thereon do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claims from which they depend.
Claim 9 recites “wherein generating the virtual swimming pool having the particular liner includes: identifying a particular pool image from among a plurality of pool images based on the particular pool image depicting the particular liner, each pool image in the plurality of pool images having a unique combination of visual characteristics with respect to the other pool images in the plurality of pool images; retrieving the particular pool image from a repository that includes the plurality of pool images; and generating the virtual swimming pool based on the particular pool image.”  Claim 1 recites “receive a user selection of a particular liner from among a plurality of liner options for a virtual swimming pool; generate a virtual swimming pool having the particular liner. It is not immediately clear given the plane and ordinary meaning of the words a) if the identification is done in response to the user choosing a liner or if the identification step is a secondary user interaction, in which 
Claims depending thereon do not cure the noted deficiency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph using substantially similar rationale as to that of claims from which they depend.
Claim 10 recites that “the unique combination of visual characteristics includes a background setting, a liner, a viewing angle, and a pool shape that is unique with respect to the other pool images in the plurality of pool images.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure a) how “a liner” relates to the “a particular liner” set forth in claim 1, b) if the characteristics are open ended or if they are amongst a closed subset (the specification seems to indicate that the user selects a background setting from a plurality of background settings, as opposed to an arbitrary background setting), and c) what is meant by unique in the context of the claim. For instance, is it a unique combination of the different visual characteristics or is it that each particular setting can only be used once so that it remains unique with respect to the other settings. For the purposes of further examination the examiner is interpreting the claim along the lines of paragraphs 37 and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US PG Publication 2015/0324940) in further view of Nehlich (“Another Brick in the Wall: VizTerra and Pool Studio Version 2.1,” 2014) further in view of Relmont (French Publication Number 2,908,543).
Regarding claim 1, Samson teaches a system comprising: a processor (see for instance, paragraph 26); and a memory including instructions that are executable by the processor for causing the processor (see for instance, paragraph 26) to: 
receive a user selection of a particular liner from among a plurality of liner options for a virtual swimming pool (The present application relates generally to a 3D interactive design and estimating system for building construction projects and services that is real-time, visual, and transparent to both the customer and the manufacturer, see paragraph 23. The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, paragraph 25. The 3D design studio provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the ; 
generate a virtual swimming pool having the particular liner, the virtual swimming pool being a three-dimensional (3D) rendering of a swimming pool with the particular liner (The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending to build, see paragraph 35. In concert with the real-time graphical display, the 3D design studio further provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see paragraph 36. The user may be provided with the option to customize certain separate features apart from the physical home, such as features of landscaping, such as…swimming pools, see paragraph 61); and 
output the virtual swimming pool for display on a display device (The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending to build, see paragraph 35). 
While Samson mentions customizing swimming pools, Samson does not specifically mention liners.
In the same art of customizations, Nehlich teaches that new tools empower one to “draw 3D walls, fences, and railings that automatically step up sloping hills, follow staircases, and border balconies. You can create almost any type of fence or railing you need. To make it even easier…we’ve included customizable presets of many popular styles in the library. Balcony railings, retaining walls, pool safety fences, and pier caps have never been easier to add to your 
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson and Nehlich in front of them before the effective filing date of the claimed invention to incorporate construction features from Pool Studio and VizTerra, as taught by Nehlich into Samson’s construction system, as modeling different landscapes, pools, etc, such as described by Nehlich was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson. 
The modification of Samson with Nehlich would have explicitly allowed changing the shape, interior and surrounding area of the pool. 
The motivation for combining Samson with Nehlich would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
While Samson in view of Nehlich teach the limitation of claim 1, Relmont is being brought into the rejection in an effort to advance prosecution by explicitly teaching that the liner can be selected.
In the same art of customization, Relmont teaches that a user can select and view a liner in a swimming pool, see for instance, the last paragraph of page 2, first paragraph of page 3 and fig. 1.
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, and Relmont in front of them before the effective filing date of the claimed invention to incorporate changing swimming pool features, as taught by Relmont into Samson’s 
The modification of Samson and Nehlich with Relmont would have explicitly allowed the user to select and change/modify the pool liner associated with a swimming pool design. 
The motivation for combining Samson and Nehlich with Relmont would have been to improve the user experience, enhance functionality and to increase system and design flexibility.
Regarding claim 2, Samson in view of Nehlich in further view of Relmont teach the system of claim 1 and further teach wherein the user selection is a first user selection, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: receive a second user selection of a particular background setting from among a plurality of background settings for the virtual swimming pool (The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, Samson, paragraph 25. The 3D design studio provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson, paragraph 36. New tools empower one to “draw 3D walls, fences, and railings that automatically step up sloping hills, follow staircases, and border balconies. You can create almost any type of fence or railing you need. To make it even easier…we’ve included customizable presets of many popular styles in the library. Balcony railings, retaining walls, pool safety fences, and pier caps have never been easier to add to your pool or landscape software design project,” see Nehlich page 2. “In the library you will find 10 Aqua Bright pool interiors from Eco Finish as well as 15 pool shapes, spa shapes, and five pool finishes from Thursday Pools…Interfab adds new slides, diving boards, a basketball hoop, and pool lifestyle tables…Swimming pool Steps/Benches will automatically link to the pool or Spa,” see Nehlich pages 5 and 6); 
generate a virtual scene in which the virtual swimming pool is positioned within the particular background setting (The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending to build, see Samson paragraph 35. In concert with the real-time graphical display, the 3D design studio further provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson paragraph 36. The user may be provided with the option to customize certain separate features apart from the physical home, such as features of landscaping, such as…swimming pools, see Samson paragraph 61); and 
output the virtual scene for display on the display device (see for instance, Samson, paragraph 35, Nehlich, figure on page 5, and Relmont, fig. 1). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 1.
Regarding claim 3, Samson in view of Nehlich in further view of Relmont teach the system of claim 1 and further teach wherein the user selection is a first user selection, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: receive a second user selection of a particular shape from among a plurality of shapes for the virtual swimming pool (“In the library you will find 10 Aqua Bright pool interiors from Eco Finish as well as 15 pool shapes, spa shapes, and five pool finishes from Thursday Pools…Interfab adds new slides, diving boards, a basketball hoop, and pool lifestyle tables…Swimming pool Steps/Benches will automatically link to the pool or Spa,” see Nehlich, pages 5 and 6); 
generate the virtual swimming pool to have the particular shape (The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending ; and 
output the virtual swimming pool with the particular shape for display on the display device (see for instance, Samson, paragraph 35, Nehlich, figure on page 5, and Relmont, fig. 1). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 1.
Regarding claim 4, Samson in view of Nehlich in further view of Relmont teach the system of claim 1 and further teach wherein the memory further includes instructions that are executable by the processor for causing the processor to, subsequent to outputting the virtual swimming pool on the display: receive a user input for modifying a visual characteristic associated with the virtual swimming pool; and modify the visual characteristic associated with the virtual swimming pool in response to receiving the user input (The user can modify the visual characteristics of the swimming pool, such as by adding/changing staging lights, different pool finishes, liners, pool shapes, slides, steps, etc, see for instance, Nehlich, pages 4-6 and Relmont, fig. 1). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 1.
Regarding claim 5, Samson in view of Nehlich in further view of Relmont teach the system of claim 4 and further teach wherein the visual characteristic includes a background setting, a shape, or a liner associated with the virtual swimming pool (The user can modify the visual characteristics of the swimming pool, such as by adding/changing staging lights, different pool finishes, liners, pool shapes, slides, steps, etc, see for instance, Nehlich, pages 4-6 and Relmont, 
Regarding claim 6, Samson in view of Nehlich in further view of Relmont teach the system of claim 1 and further teach wherein the memory further includes instructions that are executable by the processor for causing the processor to, subsequent to outputting the virtual swimming pool on the display: receive a user input for modifying a viewing angle associated with the virtual swimming pool; and modify the viewing angle associated with the virtual swimming pool in response to receiving the user input (The system is configured to provide a virtual walk-through of a home design that allows zooming-in or out, movement, and rotation in three dimensions that allows viewing of a designed home from any desired angle, or even from the inside looking out or outside looking in, see Samson, paragraphs 39, 51, and 59. The user can utilize the given input controls to rotate and translate the 3D model so as to view it from any angle or position, see for instance, Samson, paragraph 59). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 1.
Regarding claims 15 and 20, claim 15 is the method claim and claim 20 is the computer-readable medium claim of the system claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth with respect to claim 1. In addition, Samson in view of Nehlich in further view of Relmont teach a non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor (see for instance, Samson, paragraphs 26-29).
Regarding claim 16, Samson in view of Nehlich in further view of Relmont teach the method of claim 15 and further teach wherein the user selection is a first user selection, and further comprising: receiving a second user selection of a particular background setting from among a plurality of background settings for the virtual swimming pool (The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, Samson, paragraph 25. The 3D design studio provides the user with customization ; 
receiving a third user selection of a particular shape from among a plurality of shapes for the virtual swimming pool (“In the library you will find 10 Aqua Bright pool interiors from Eco Finish as well as 15 pool shapes, spa shapes, and five pool finishes from Thursday Pools…Interfab adds new slides, diving boards, a basketball hoop, and pool lifestyle tables…Swimming pool Steps/Benches will automatically link to the pool or Spa,” see Nehlich, pages 5 and 6); 
generating a virtual scene in which the virtual swimming pool has the particular shape and is positioned within the particular background setting (The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending to build, see Samson paragraph 35. In concert with the real-time graphical display, the 3D design studio further provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson ; and 
outputting the virtual scene for display on the display device (see for instance, Samson, paragraph 35, Nehlich, figure on page 5, and Relmont, fig. 1). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 15. 
Regarding claim 19, Samson in view of Nehlich in further view of Relmont teach the method of claim 15 and further teach subsequent to outputting the virtual swimming pool on the display: receiving a user input for modifying a viewing angle associated with the virtual swimming pool; and modifying the viewing angle associated with the virtual swimming pool in response to receiving the user input (The system is configured to provide a virtual walk-through of a home design that allows zooming-in or out, movement, and rotation in three dimensions that allows viewing of a designed home from any desired angle, or even from the inside looking out or outside looking in, see Samson, paragraphs 39, 51, and 59. The user can utilize the given input controls to rotate and translate the 3D model so as to view it from any angle or position, see for instance, Samson, paragraph 59). The motivation to combine Samson, Nehlich, and Relmont is same as that which was set forth in claim 15.p
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US PG Publication 2015/0324940) in further view of Nehlich (“Another Brick in the Wall: VizTerra and Pool Studio Version 2.1,” 2014) further in view of Relmont (French Publication Number 2,908,543), as applied to claim 6 above in further view of West et al. (US PG Publication 2019/0266653).
Regarding claim 7, Samson in view of Nehlich in further view of Relmont teach system of claim 6 but do not appear to teach wherein the user input includes a selection of a particular viewing angle from among a plurality of viewing angle options, each viewing angle option among the plurality of viewing angle options depicting the virtual swimming pool from a different perspective. 
In the same art of visualizing different configurations, West teaches the visualization can be customized to show different scenes in which the building products and contextual features are displayed, see paragraph 22. As used herein these scenes may comprise a logically interconnected set of views, where each view shows the building products and contextual features of the visualization from a different perspective, see paragraph 22. The user interface enables a user to select different views of a station, and a user may navigate through these different views using controls provided in the user interface, see paragraphs 22, 25, and 30. 

It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and West in front of them before the effective filing date of the claimed invention to incorporate visualization navigation, as taught by West into Samson’s modified construction system, as being able to select and change the viewpoint, such as described by West was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 
The modification of Samson, Nehlich, and Relmont with West would have explicitly allowed the user input to include a selection of a particular viewing angle from among a plurality of viewing angle options, each viewing angle option among the plurality of viewing angle options depicting the virtual swimming pool from a different perspective. 
The motivation for combining Samson, Nehlich, and Relmont with West would have been to improve the user experience, facilitate communication, enhance functionality and to increase system and design flexibility, see for instance, West, abstract and paragraph 2.
Regarding claim 8, Samson in view of Nehlich in further view of Relmont teach the system of claim 7 and further teach wherein modifying the viewing angle associated with the virtual swimming pool involves changing a perspective of the virtual swimming pool in accordance with the particular viewing angle (The visualization can be customized to show different scenes in which the building products and contextual features are displayed, see paragraph 22. As used herein these scenes may comprise a logically interconnected set of views, where each view shows the building products and contextual features of the visualization from a different perspective, see paragraph 22. The user interface enables a user to select different views of a station, and a user may navigate through these different views using controls provided in the user interface, see paragraphs 22, 25, and 30). The motivation to combine Samson, Nehlich, Relmont, and West is same as that which was set forth in claim 7.
Claims 9-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US PG Publication 2015/0324940) in further view of Nehlich (“Another Brick in the Wall: VizTerra and Pool Studio Version 2.1,” 2014) further in view of Relmont (French Publication Number 2,908,543), as applied to claims 1 and 15 above in further view of Gharpuray (US PG Publication 2021/0117071) .
Regarding claim 9, Samson in view of Nehlich in further view of Relmont teach the system of claim 1, but do not appear to teach wherein generating the virtual swimming pool having the particular liner includes: identifying a particular pool image from among a plurality of pool images based on the particular pool image depicting the particular liner, each pool image in the plurality of pool images having a unique combination of visual characteristics with respect to the other pool images in the plurality of pool images; retrieving the particular pool image from a repository that includes the plurality of pool images; and generating the virtual swimming pool based on the particular pool image. 
In the same art of visualization, Gharpuray teaches that the viewing mode enables the user to view representations of the building at different times of the day, in varying seasons, and in varying weather conditions; to choose between a first-person view and a third-party view of an avatar, whose motions are under the buyer’s control; and to toggle among views of a variety of interior treatments, see for instance, paragraph 131, 132, 189, and 193. The interior treatments 
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and Gharpuray in front of them before the effective filing date of the claimed invention to incorporate real estate tours, as taught by Gharpuray into Samson’s modified construction system, as having different viewing modes and being able to view items on the web, such as described by Gharpuray was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 

The motivation for combining Samson, Nehlich, and Relmont with Gharpuray would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Gharpuray, paragraph 187.

Regarding claim 10, Samson in view of Nehlich in further view of Relmont further in view of Gharpuray teach the system of claim 9 and further teach wherein the unique combination of visual characteristics includes a background setting, a liner, a viewing angle, and a pool shape that is unique with respect to the other pool images in the plurality of pool images (The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, Samson paragraph 25. The 3D design studio provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson paragraph 36. The user may be provided with the option to customize certain separate features apart from the physical home, such as features of landscaping, such as…swimming pools, see Samson paragraph 61. “To make it even easier…we’ve included customizable presets of many popular styles in the library. Balcony railings, retaining walls, pool safety fences, and pier caps have never been easier to add to your pool or landscape software design project,” see Nehlich page 2. “In the library you will find 10 Aqua Bright pool interiors from Eco Finish as well as 15 pool shapes, spa shapes, and five pool 
Regarding claim 11, Samson in view of Nehlich in further view of Relmont teach the system of claim 1, but do not appear to explicitly teach wherein the memory further includes instructions that are executable by the processor for causing the processor to generate the virtual swimming pool as part of a website for display within a website browser. 
In the same art of visualization, Gharpuray teaches that the viewing mode enables the user to view representations of the building at different times of the day, in varying seasons, and in varying weather conditions; to choose between a first-person view and a third-party view of an avatar, whose motions are under the buyer’s control; and to toggle among views of a variety of interior treatments, see for instance, paragraph 131, 132, 189, and 193. The interior treatments include but are not limited to lighting, wall colors, flooring materials, floor coverings, countertop materials, colors and styles of cabinets, and furniture, see paragraph 131. The system provides a number of interactive features, which give potential home buyers as much as possible of the information required for making a decision to purchase a property being displayed, see paragraph 
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and Gharpuray in front of them before the effective filing date of the claimed invention to incorporate real estate tours, as taught by Gharpuray into Samson’s modified construction system, as having different viewing modes and being able to view items on the web, such as described by Gharpuray was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 
The modification of Samson, Nehlich, and Relmont with Gharpuray would have explicitly allowed generating the virtual swimming pool as part of a website for display within a website browser. 
The motivation for combining Samson, Nehlich, and Relmont with Gharpuray would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Gharpuray, paragraph 187.
Regarding claim 12, Samson in view of Nehlich in further view of Relmont teach the system of claim 1, but do not appear to teach wherein the memory further includes instructions that are executable by the processor for causing the processor to: detect a user interaction with a mode selector for activating a night mode; in response to detecting the user interaction, generate a virtual scene in which the virtual swimming pool is depicted at night; and output the virtual scene for display on the display device. 

It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and Gharpuray in front of them before the effective filing date of the claimed invention to incorporate real estate tours, as taught by Gharpuray into Samson’s modified construction system, as having different viewing modes and being able to view items on the web, such as described by Gharpuray was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 
The modification of Samson, Nehlich, and Relmont with Gharpuray would have explicitly allowed the system to detect a user interaction with a mode selector for activating a night mode; in response to detecting the user interaction, generate a virtual scene in which the virtual swimming pool is depicted at night; and output the virtual scene for display on the display device. 

Regarding claim 13, Samson in view of Nehlich in further view of Relmont further in view of Gharpuray teach the system of claim 12 and further teach wherein the user interaction is a first user interaction and the virtual scene is a first virtual scene, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: detect a second user interaction with the mode selector for activating a day mode; in response to detecting the second user interaction, generate a second virtual scene in which the virtual swimming pool is depicted during the daytime; and output the second virtual scene for display on the display device (The viewing mode enables the user to view representations of the building at different times of the day, in varying seasons, and in varying weather conditions; to choose between a first-person view and a third-party view of an avatar, whose motions are under the buyer’s control; and to toggle among views of a variety of interior treatments, see for instance, Gharpuray, paragraph 131, 132, 189, and 193. In the example shown in Fig. 24, we see that the styles we must create scenes for include Formal Traditional, Modern Contemporary, a specific user…for each style, we also generate a scene for different times of the day, which include 6 am, 1 pm, 5 pm, and 10 pm, among others, see for instance, Gharpura, paragraph 272. In addition to the 3D model generated of the property/space under consideration, fixtures may be added by pulling from the 3D product library, see Gharpuray, paragraph 275. The core of the 3D design studio is the real-time virtual experience which provides the user with a real-time graphical display of a virtual building corresponding to the real-world building that the customer is intending to build, see Samson paragraph 35. In concert with the real-time graphical display, the 3D design studio further provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior 
Regarding claim 17,  Samson in view of Nehlich in further view of Relmont teach the method of claim 15, but do not appear to teach detecting a first user interaction with a mode selector for activating a night mode; in response to detecting the user interaction, generating a first virtual scene in which the virtual swimming pool is depicted at night; outputting the first virtual scene for display on the display device; detecting a second user interaction with the mode selector for activating a day mode; in response to detecting the second user interaction, generating a second virtual scene in which the virtual swimming pool is depicted during the daytime; and outputting the second virtual scene for display on the display device. 
In the same art of visualization, Gharpuray teaches that the viewing mode enables the user to view representations of the building at different times of the day, in varying seasons, and in varying weather conditions; to choose between a first-person view and a third-party view of an avatar, whose motions are under the buyer’s control; and to toggle among views of a variety of interior treatments, see for instance, paragraph 131, 132, 189, and 193. The interior treatments include but are not limited to lighting, wall colors, flooring materials, floor coverings, countertop materials, colors and styles of cabinets, and furniture, see paragraph 131. The system provides a number of interactive features, which give potential home buyers as much as possible of the information required for making a decision to purchase a property being displayed, see paragraph 187. The system is viewable on the web, see for instance, paragraph 197, 289, 290, 293, and 296. In the example shown in Fig. 24, we see that the styles we must create scenes for include Formal Traditional, Modern Contemporary, a specific user…for each style, we also generate a scene for different times of the day, which include 6 am, 1 pm, 5 pm, and 10 pm, among others, see for instance, paragraph 272. In addition to the 3D model generated of the property/space under consideration, fixtures may be added by pulling from the 3D product library, see paragraph 275

The modification of Samson, Nehlich, and Relmont with Gharpuray would have explicitly allowed the system to detecting a first user interaction with a mode selector for activating a night mode; in response to detecting the user interaction, generating a first virtual scene in which the virtual swimming pool is depicted at night; outputting the first virtual scene for display on the display device; detecting a second user interaction with the mode selector for activating a day mode; in response to detecting the second user interaction, generating a second virtual scene in which the virtual swimming pool is depicted during the daytime; and outputting the second virtual scene for display on the display device. 
The motivation for combining Samson, Nehlich, and Relmont with Gharpuray would have been to improve the user experience, enhance functionality and to increase system and design flexibility, see for instance, Gharpuray, paragraph 187.
Claims 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samson et al. (US PG Publication 2015/0324940) in further view of Nehlich (“Another Brick in the Wall: VizTerra and Pool Studio Version 2.1,” 2014) further in view of Relmont (French Publication Number 2,908,543), as applied to claims 1 and 15 above in further view of Coverstar (“Coverstar Automatic Safety Covers & Pool Studio,” 2013).
Regarding claim 14, Samson in view of Nehlich in further view of Relmont teach the system of claim 1 and further teach wherein the user selection is a first user selection, and wherein the memory further includes instructions that are executable by the processor for causing the processor to: receive a second user selection of a particular pool cover from among a  for the virtual swimming pool; generate the virtual swimming pool with the particular pool cover thereon; and output the virtual swimming pool with the particular pool cover for display on the display device (The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, Samson, paragraph 25. The 3D design studio provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson, paragraph 36. New tools empower one to “draw 3D walls, fences, and railings that automatically step up sloping hills, follow staircases, and border balconies. You can create almost any type of fence or railing you need. To make it even easier…we’ve included customizable presets of many popular styles in the library. Balcony railings, retaining walls, pool safety fences, and pier caps have never been easier to add to your pool or landscape software design project,” see Nehlich page 2. “In the library you will find 10 Aqua Bright pool interiors from Eco Finish as well as 15 pool shapes, spa shapes, and five pool finishes from Thursday Pools…Interfab adds new slides, diving boards, a basketball hoop, and pool lifestyle tables…Swimming pool Steps/Benches will automatically link to the pool or Spa,” see Nehlich pages 5 and 6). 
Samson in view of Nehlich in further view of Relmont do not appear to teach that the user selects a particular pool cover from among a plurality of pool cover options…and that the virtual swimming pool is generated with the particular pool cover thereon.
In the same art of visualization, Coverstar teaches that they “partnered with Structure Studios, the company that introduced a 3D swimming pool design software called Pool Studio. This software allows dealers to quickly create pool designs, complete with landscaping running water and sound effects. In addition to being able to create and show customers what their potential pool can look like in 3D, they can also show their pool with a Coverstar Automatic Safety 
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and Coverstar in front of them before the effective filing date of the claimed invention to incorporate the Coverstar Library, as taught by Coverstar into Samson’s modified construction system, as having library of pool covers, such as described by Coverstar was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 
The modification of Samson, Nehlich, and Relmont with Coverstar would have explicitly allowed the user to select a particular pool cover from among a plurality of pool cover options…and that the virtual swimming pool is generated with the particular pool cover thereon.. 
The motivation for combining Samson, Nehlich, and Relmont with Coverstar would have been to use a known library that was part of Pool Studio, increase user options and system flexibility.
Regarding claim 18. Samson in view of Nehlich in further view of Relmont teach the method of claim 15 and further teach wherein the user selection is a first user selection, and further comprising: receiving a second user selection of a particular pool cover from among a plurality of pool cover options for the virtual swimming pool; generating the virtual swimming pool with the particular pool cover thereon; and outputting the virtual swimming pool with the particular pool cover for display on the display device (The user can make custom selections – such as by choosing the landscaping, interior/exterior finishes, etc, see for instance, Samson, paragraph 25. The 3D design studio provides the user with customization engine that presents the user with all of the available swappable options for the particular building so that the user can select and customize the building, including the interior features, exterior features, land features, etc, see Samson, paragraph 36. New tools empower one to “draw 3D walls, fences, and railings that automatically step up sloping hills, follow staircases, and border balconies. You can create 
Samson in view of Nehlich in further view of Relmont do not appear to teach that the user selects a particular pool cover from among a plurality of pool cover options…and that the virtual swimming pool is generated with the particular pool cover thereon.
In the same art of visualization, Coverstar teaches that they “partnered with Structure Studios, the company that introduced a 3D swimming pool design software called Pool Studio. This software allows dealers to quickly create pool designs, complete with landscaping running water and sound effects. In addition to being able to create and show customers what their potential pool can look like in 3D, they can also show their pool with a Coverstar Automatic Safety Cover. When creating the design of the pool, Coverstar track, lids and cover fabric can be selected from the Coverstar Library and added to the design of the pool.”
It would have been obvious to one of ordinary skill in the art having the teachings of  Samson, Nehlich, Relmont, and Coverstar in front of them before the effective filing date of the claimed invention to incorporate the Coverstar Library, as taught by Coverstar into Samson’s modified construction system, as having library of pool covers, such as described by Coverstar was well known at the time of the effective filing date invention and would have yielded predictable results in combination with Samson, Nehlich, and Relmont. 

The motivation for combining Samson, Nehlich, and Relmont with Coverstar would have been to use a known library that was part of Pool Studio, increase user options and system flexibility.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J COBB/Primary Examiner, Art Unit 2613